       Case 2:19-cr-00134-JFC Document 101 Filed 03/27/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      Criminal No. 19-134
               Vs.
TERRY SUGGS JR.,
            Defendant


                        ENTRY OF APPEARANCE
Please enter my appearance as notice counsel of record for the above named
Defendant, TERRY SUGGS, JR., in the above entitled case.
Date: March 27, 2020                          /s/ Sally A. Frick
                                              Sally A. Frick
                                              Attorney for Defendant
                                              Pa ID 27672
                                              407 Frick Building
                                              437 Grant Street
                                              Pittsburgh, PA 15219
                                              412/261-3340
                                              412/261-9211 FAX
                                              safattyusa@netscape.net
